Citation Nr: 0209855	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Portland, Oregon, Regional Office (RO) which increased the 
evaluation for the veteran's chondromalacia patella, right 
knee, to 20 percent effective November 24, 1997.

By a rating decision dated March 2002, the RO granted 
entitlement to service connection for degenerative changes, 
right knee with limitation of motion assigning a 10 percent 
disability rating effective October 15, 2001 and increased 
the veteran's evaluation for scar, right lower leg 
(previously evaluated as scars to right thigh and right lower 
leg) to 10 percent effective October 15, 2001.


FINDING OF FACT

The veteran's service-connected chondromalacia, patella, 
right knee is manifested by no more than moderate subluxation 
or lateral instability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
chondromalacia, patella, right knee have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 
5257 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his March 1998 VA examination, the veteran reported right 
thigh pain radiating up from the knee, partial collapsing and 
partial locking.  He indicated that he had some numbness 
around the surgical scar.  The examination showed that the 
veteran was able to walk on the toes and heels.  Reflexes 
were absent at the knees and ankles sensation was diminished 
around the right knee area secondary to the scar.  Sensation 
was otherwise noted as okay.  Extensor muscles were okay at 
lower leg and foot.  Straight leg raising was easily told to 
80 degrees bilaterally.  Knee motion was 0 - 100 degrees on 
the right and pain with movement was noted as moderate.  
There was no increase in joint fluid at either knee.  
Patellar pain and crepitation were moderate on the right.  
Quadriceps muscle had some mild disuse atrophy on the right.  
Medial and lateral joint lines were tender at the right knee 
and ligaments were normal.  The right knee had a well-healed 
anteromedial surgical scar plus some small trauma scars.  The 
knee pain was patella plus generalized and was totally at the 
right knee.  X-rays showed that the right knee had some early 
degenerative squaring of the medial and lateral femoral 
condyles and was otherwise okay.  The examiner noted that the 
veteran's symptoms were mainly of pain, with also some 
partial collapsing and partial locking.

Physical therapy treatment reports dated May 1998 to March 
1999 from Oregon State Hospital indicates that the veteran 
wore a hinged knee brace for his right leg.  The veteran 
indicated that if he did not wear his leg brace his knee pain 
would increase.  The veteran returned for treatment in 
October and the veteran elected to re-institute exercise 
program which he stopped doing.  March 1999 record indicates 
that the veteran requesting on going assistance with 
strengthening and stretching of right knee.  It was noted 
that the veteran was seen at the VA and issued a new knee 
brace to be worn at all times.  Quad strength was 3/5 and 
knee flexion at 110 degrees.

Treatment records from Oregon State Hospital dated October 
1997 to June 1998 shows that in November 1997, the veteran 
complained of recurring pain over knee cap area.  He 
indicated that he used a brace in the past but it was no 
longer available.  A December 1997 orthopedic note indicates 
that the veteran had a stable knee with no swelling and no 
grinding.  The impression was right knee pain, and a knee 
brace was recommended.  Records indicate that in January 
1998, the veteran was issued a hinged knee brace.  A March 
1998 examination showed full range of motion and no swelling, 
effusion, or deformity.  There was slight tenderness over the 
medial aspect.  

A VA x-ray dated March 1998 showed a trace of degenerative 
change in the medial compartment.  The bones were intact and 
the joints were anatomic.  No effusion was seen.

At his July 1998 VA examination, the veteran reported pain 
continually in the right knee on a daily basis.  It was noted 
that he was being managed with Ibuprofen and Tylenol and ices 
his knee frequently.  He also complained of swelling medially 
intermittently, morning stiffness, and buckling.  He 
indicated that he did not experience flare-up of his knee 
pain, it was rather chronic in nature.  He complained of loss 
of range of motion past 90 degrees of flexion and stated that 
his right knee was chronically weak and clumsy.

The examination showed the veteran's gait to be normal and he 
was tender on the medial aspect of the knee joint and the 
patellofemoral joint.  There was no effusion at the moment 
and his range of motion was from 5 - 90 degrees limited by 
pain.  There was no lateral collateral, medial collateral or 
cruciate ligament laxity identified and McMurray's maneuver 
was negative.  There was no quadriceps atrophy to 
measurement.

At his July 1999 RO hearing, the veteran testified that 
without a brace it was difficult for him to walk because his 
knee felt like it would fall from underneath.  He also 
indicated that he received pain medication, such as Tylenol, 
and physical therapy from Oregon State Hospital.  

VA outpatient treatment records from March 1998 to March 1999 
showed right knee pain, giving out, swelling, and range of 
motion from 5 - 95.  It was noted that the veteran was 
wearing a knee brace.  The veteran had negative McMurray and 
x-ray showed minimal degenerative joint disease.

At his October 1999 VA examination, the veteran reported 
constant mild pain in the right knee and at time his leg and 
knee pain is sharp and stabbing and occurred at different 
locations over the leg.  He experienced pain, which radiated 
from his knee to his foot and from the lateral upper leg to 
the hip.  He indicated that the exacerbations of pain 
occurred with strenuous physical activity as well as with 
lifting or sleeping in abnormal positions.  He indicated that 
the experienced giving-way of the knee with pivot maneuvers.  
The veteran denied swelling, incoordination or any loss of 
motion due to pain, fatigability, or incoordination.  The 
veteran reported joint noise and muscle weakness of his right 
leg.

The examination showed that there was a right knee brace in 
place and there was no obvious deformity or muscle atrophy of 
the knee or legs.  There was no swelling.  There was 
tenderness over the pre-patellar bursa and over the lateral 
leg scar on palpation.  Deep tendon reflexes were 2 out of 4 
and there was mild crepitus with range of motion of the knee.  
McMurray sign was negative.  Range of motion was 0-130 
degrees bilaterally.  Motor examination was 3 out of 5 on the 
right due to poor effort due to knee pain and 5 out of 5 on 
the left.  There was a negative anterior draw sign and no 
other ligamentous laxity noted.

At his May 2001 Travel Board hearing, the veteran testified 
that he considered his right knee disability as severe.  He 
indicated that his knee would lock depending on the amount of 
stress and also gave out on occasion.  He testified that he 
had difficulty going down stairs.  The veteran indicated that 
he used his knee brace if he was walking a long distance or 
trying to play a sport.  On a scale from 1 to 10, 10 being 
extreme pain, the veteran testified that his pain was a 4, 
but at the end of the day after he has been up on it, it was 
probably an 8 or 9.  He indicated that he had problems with 
is range of motion and he had pain when he tried to 
overstretch his leg and could not flex his leg completely.  

A March 1999 VA x-ray showed no significant change noted in 
mild degenerative joint disease.

At his October 2001 VA examination, the veteran reported that 
his health care involved careful activity, oral medication, 
exercising, and bracing for the right knee.  He indicated 
that he could operate a car for about 40 minutes, limited by 
knee and back pain.  He indicated that walking was tolerated 
for at least 30 minutes, but gave some worsening of the right 
knee.  The veteran reported chronic pain, mild collapsing and 
partial locking tendencies.  He also reported feelings of 
weakness, easy fatigue, and poor coordination at the right 
knee.  He indicated that he had flare-ups with activity, 
mostly at the right knee approximately twice a week and were 
usually were associated with excess standing or walking.  The 
veteran reported that resting for two hours was usually 
helpful and that his work usually did not bother his knee 
much because the work was mostly sitting.  

The examination showed the veteran to be somewhat overweight 
and muscle condition was average.  There was some limping 
with the right leg and he was able to rise on the toes and 
heels.  Knee motion was to 3 degrees hyperextension 
bilaterally.  Knee flexion was110 on the right.  Pain with 
movement was mild on the right and there was no increase in 
joint fluid at either knee.  Patellar pain and crepitation 
were moderate on the right.  Ligaments were very good except 
a mild laxity of anterior cruciate ligament on the right.  
Anterior drawer sign allowed movement of 3 millimeters on the 
right.  Right knee pain was mostly anterior when he had it.  
The examiner noted that the veteran would probably continue 
to have bothersome right knee symptoms.  There was the 
visible surgical scar, which gave tenderness at the right 
knee and this was part of his subjective difficulty.  There 
was no muscle atrophy.  The examiner noted some facial 
changes at times of pain with moving the right knee.  There 
was some guarding of the right knee to minimize pain.  The 
examiner also indicated that the veteran's description of 
subjective symptoms and flare-ups was typical for the nature 
of his problem and the examiner did not doubt that he was 
having them.  The examiner concluded by stating that he 
believed that 70 percent of the veteran's present patellar 
pain problem was a continuation of the patellar 
chondromalacia pain in military, and 30 percent of his 
present patellar difficulty represented the surgical scar.  

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & USP. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated March 
1998, July 1998, October 1999, and October 2001; treatment 
records from Oregon State Hospital dated October 1997 to June 
1998; transcripts from July 1999 RO hearing and May 2001 
Travel Board hearing; VA outpatient treatment records dated 
March 1998 to March 1999.  The issue was also remanded for 
further development.  No additional pertinent evidence has 
been identified by the veteran.  Additionally, the record 
shows that the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for the disability at 
issue.  The discussion in the statement of the case and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The veteran has been made 
aware of the evidence and information necessary to 
substantiate the claim and of VA's assistance in the 
development of the claims.  In addition was veteran was 
afforded a RO hearing and Travel Board hearing and was sent a 
letter explaining the VCAA.  Thus, although the claim was 
developed before the effective date of the VCAA, there is no 
reasonable possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. §§ 5103, 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's chondromalacia, patella, right 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
this code, moderate impairment of the knee warrants a 20 
percent evaluation, and a 30 percent evaluation requires 
severe impairment of the knee.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Under Diagnostic Code 5262, 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.  

Analysis

As noted above by a rating decision dated March 2002, the RO 
granted a separate 10 percent evaluation for degenerative 
changes, right knee with limitation of motion.  Generally 
speaking, when a service-connected knee disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other factors, 
such as limitation of motion or pain with use, are not to be 
considered when evaluating the disability.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (when disability is rated under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply).  Therefore, the currently assigned 
separate 10 percent evaluation for loss of motion due to 
arthritis contemplates various symptoms, including pain and 
limitation of motion.  DeLuca, supra.

Based on the current record, the medical evidence does not 
show that the veteran's service connected chondromalacia, 
patella, right knee warrants an evaluation in excess of 20 
percent under Diagnostic Code 5257.  At his March 1998 VA 
examination the examiner noted that the veteran's symptoms 
were mainly of pain, with also some partial collapsing and 
partial locking of the right knee.  A December 1997 
orthopedic note from Oregon State Hospital indicated that the 
veteran had a stable knee with no swelling and no grinding.  
A brace was recommended.  A July 1998 VA examination found no 
lateral collateral, medial collateral or cruciate ligament 
laxity identified and McMurray's maneuver was negative.  At 
his July 1999 RO hearing the veteran testified that without a 
brace it was difficult for him to walk because his knee felt 
like it would fall from underneath.  An October 1999 VA 
examination found deep tendon reflexes were 2 out of 4 and 
there was mild crepitus with range of motion of the knee.  
McMurray sign was negative.  There was a negative anterior 
draw sign and no other ligamentous laxity noted.  At his May 
2001 Travel Board hearing, the veteran testified that his 
knee would lock depending on the amount of stress and also 
gave out on occasion.  He indicated that he had difficulty 
going downstairs.  The veteran indicated that he used his 
knee brace if he was walking a long distance or trying to 
play a sport.  At his October 2001 VA examination, the 
veteran reported that he could operate a car for about 40 
minutes and walking was tolerated for at least 30 minutes.  
He also reported chronic pain, mild collapsing and partial 
locking tendencies.  The examiner found some limping with the 
right leg and the veteran was able to rise on the toes and 
heels.  Ligaments were noted as very good except a mild 
laxity of anterior cruciate ligament on the right.  
Therefore, the Board concludes that, despite the veteran's 
use of a brace, there is no evidence that the veteran's left 
knee is manifested by severe recurrent subluxation or lateral 
instability, or that it causes more than moderate overall 
right knee impairment which would warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5257.  Therefore, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The evidence of record does not demonstrate the presence of 
ankylosis of the knee joint, or nonunion of the tibia and 
fibula, which could merit a higher evaluation under code 
sections 5256 or 5262.  38 C.F.R. Part 4, Diagnostic Codes 
5256, 5262 (2001).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella, right knee is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

